Exhibit 10.1

 

CONSULTING AGREEMENT AND

GENERAL RELEASE OF CLAIMS

 

The Consulting Agreement and General Release of Claims (“Agreement”) is made and
entered into by and between:  Scott M. Colosi (“Colosi”) and Texas
Roadhouse, Inc., Texas Roadhouse Holdings LLC (“Holdings”), and Texas Roadhouse
Management Corp. (“Management Corp.”) (collectively, “Texas Roadhouse” or
“Company”).

 

WHEREAS, Colosi was employed as the President of Texas Roadhouse, Inc., pursuant
to the terms of a 2018 Employment Agreement (as amended) between Colosi and
Texas Roadhouse Management Corp.; and

 

WHEREAS, Colosi retired from the Company effective June 20, 2019 (“Retirement
Date”); and

 

WHEREAS, Texas Roadhouse and Colosi desire, on the terms and conditions stated
herein, to enter into a Consulting Agreement; and

 

WHEREAS, the parties want to resolve all matters with respect to Colosi’s former
employment.

 

NOW THEREFORE, in consideration of the covenants and mutual promises contained
herein, the Parties agree as follows:

 

1.                                      Term.                The Consulting Term
will commence on the date this Agreement becomes non-revocable pursuant to
Section 9 hereof (the “Commencement Date”).  The Consulting Term will expire on
March 1, 2020, (the “Expiration Date”) unless earlier terminated by the death of
Colosi.

 

2.                                      Duties.  During the Consulting Term,
Colosi shall be available upon reasonable notice to consult on matters assigned
by Texas Roadhouse Chief Financial Officer Tonya Robinson. Colosi shall work
under the direct supervision of Ms. Robinson and Colosi’s primary contact person
with Holdings shall be Ms. Robinson or her designee.

 

3.                                      Compensation.  As compensation for
Colosi’s services and in consideration for the waiver and release set forth
below, Colosi will receive the following:

 

(a)                                 Holdings shall pay Colosi the total sum of
Five Hundred Thousand and 00/100 dollars ($500,000), payable in bi-weekly
installments pursuant to the Company’s payroll cycle.  The payment shall be made
by wire or similar electronic transfer of immediately available funds to an
account designated by Colosi.  In the event of Colosi’s death prior to the
Expiration Date, the Company’s obligation to pay any compensation set forth in
Section 3(a) shall cease immediately.

 

(b)                                 Holdings shall pay Colosi the total sum of
One Million Four Hundred Thousand and 00/100 dollars ($1,400,000), payable on
March 1, 2020. In the event of Colosi’s death before

 

--------------------------------------------------------------------------------



 

March 1, 2020, the sum set forth in this Section 3(b) shall be due and payable
to Colosi’s Estate on March 1, 2020.

 

4.                                      Independent Contractor Status.  Colosi
understands and agrees that he is entering into this Agreement as an independent
contractor and not as an employee of Holdings, Management Corp., Texas Roadhouse
Inc, or any affiliate.  The Company shall have no liability or responsibility
with respect to any income or other taxes or withholding in connection with
payments made to Colosi hereunder.  Colosi hereby indemnifies and holds the
Company harmless with respect to any such taxes or withholding as a direct
result of Colosi’s failure to properly pay such taxes.  Holdings shall not be
obligated to maintain any insurance for Colosi, including without limitation,
medical, dental, life or disability insurance.

 

5.                                      Relationship of Parties.  Colosi is an
independent contractor with respect to his performance of his obligations
hereunder.  Nothing contained herein shall be deemed to create the relationship
of partner, principal and agent, or joint venture between the parties.  Colosi
has no right or authority to incur obligations of any kind in the name of or for
the account of Texas Roadhouse nor to commit or bind Texas Roadhouse to any
contract or other obligation.

 

6.                                      Ongoing Obligations Pursuant to 2018
Employment Agreement: Colosi acknowledges and agrees that he remains subject to
certain obligations contained in Colosi’s 2018 Employment Agreement, including
but not limited to obligations pertaining to the non-disclosure of Confidential
Information (Section 6), non-disparagement (Section 6), non-competition,
non-hire, and non-solicitation (Section 7), return of property (Section 11), and
survival (Section 13).  Nothing herein shall limit any existing obligation,
requirement, or post-employment restriction previously agreed to by Colosi in
his 2018 Employment Agreement.

 

7.                                      Non-disparagement of Colosi by the
Company.  The Company agrees that it shall not, during the Consulting Term or
during the Restricted Period (as defined in the 2018 Employment Agreement),
disparage Colosi.

 

8.                                      Release of Claims.  Colosi, individually
and collectively, for and on behalf of himself, his estate, agents, attorneys,
successors, heirs, executors, administrators and assigns, agrees not to file,
pursue or prosecute any lawsuit, action, charge or claim, of any nature
whatsoever, against the Company or any of their agents, directors, shareholders,
parent and subsidiary corporations, officers, employees, representatives,
attorneys, predecessors and/or successors, or against any other person or entity
of any kind, where the suit, action, charge or claim arises out of Colosi’s
employment or other affiliation with the Company, the terms and conditions of
employment with the Company and/or his resignation from employment with the
Companies.  This release includes, but is not limited to, any and all claims
arising under Federal, State or local statutes, ordinances, resolutions,
regulations or constitutional provisions, each as amended, regulating employment
relationships or prohibiting discrimination in employment on the basis of sex,
sexual orientation, race, religion, national origin, age, disability and/or
veterans’ status, including, but not limited to, claims arising under: Title VII
of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq.; 42
U.S.C. §§ 1981, 1981a, 1983 and 1985; the Kentucky Civil Rights Act, as amended,
KRS Chapter 344.010 et seq,; any other state laws addressing discrimination
issues; the Americans With Disabilities Act, as amended, 42 U.S.C. § 12101 et
seq.;

 

--------------------------------------------------------------------------------



 

the Age Discrimination in Employment Act, as amended, 29 U.S.C. § 621 et seq.;
the Federal Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701 et seq.; the
Older Workers’ Benefits Protection Act; Executive Order 11246; KRS Chapters 337
and 207; the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq.; the Fair
Labor Standards Act, 29 U.S.C. § 201 et seq.; and all other similar such
statutes.

 

9.                                      Specific Release of Age Claims.

 

(a)                                 Colosi agrees that in exchange for a portion
of the consideration described in Section 3 of this Agreement, that this
Agreement constitutes a knowing and voluntary release and waiver of all rights
or claims he may have against the Companies or any of their agents, directors,
shareholders, parent and subsidiary corporations, officers, employees,
representatives, attorneys, predecessors and/or successors including, but not
limited to, all rights or claims arising under the Age Discrimination in
Employment Act of 1967, 29 U.S.C. §§ 621-634, as amended by the Older Workers’
Benefit Protection Act, P.L. 101-433 (“ADEA”), including, but not limited to,
all claims of age discrimination in employment and all claims of retaliation in
violation of the ADEA and any state statute or local ordinance barring age
discrimination.

 

(b)                                 The Parties agree that, by entering into
this Agreement, Colosi does not waive rights or claims that may arise after the
date this Agreement is executed.

 

(c)                                  Colosi represents and warrants that the
Companies advised him to consult with an attorney prior to executing this
Agreement and that Colosi was provided the opportunity to do so.  Colosi further
represents and warrants that the Companies provided him a period of at least
twenty-one (21) days in which to consider this Agreement before executing this
Agreement.

 

(d)                                 The Parties agree that, for a period of
seven (7) days following the execution of this Agreement, Colosi has the right
to revoke this Agreement, and the Companies and Colosi further agree that this
Agreement shall not become effective or enforceable until the revocation period
of seven (7) days has expired.  Written notice of revocation must be sent to the
Companies within the seven (7) day period to the attention of Celia Catlett,
Texas Roadhouse General Counsel and Corporate Secretary.

 

(e)                                  Colosi agrees that if he executes this
Agreement at any time prior to the end of the period provided in which to
consider this Agreement, such early execution was a knowing and voluntary waiver
of his right to consider this Agreement for at least twenty-one (21) days, and
was because of his desire to receive immediately the consideration provided
hereunder and his belief that he had ample time in which to consider and
understand this Agreement, and in which to review this Agreement with an
attorney.

 

10.                               Governing Law.  This Agreement shall be
governed by, subject to, and construed in accordance with the laws of the
Commonwealth of Kentucky without regard to conflict of law principles. Any
action relating to this Agreement shall only be brought in a court of competent
jurisdiction in the Commonwealth of Kentucky, and the parties consent to the
jurisdiction, venue and convenience of such courts.

 

--------------------------------------------------------------------------------



 

11.                               Severability.  The Parties agree that in any
event a provision of the Agreement or any application thereof shall be judged by
any court of competent jurisdiction to be invalid, illegal or unenforceable in
any respect, the validity, legality or enforceability of all other applications
of that provision, and of all other provisions and applications of the
Agreement, shall not in any way be affected, and that such invalid, illegal or
unenforceable provision or application shall be deemed not to be a part of the
Agreement, and that the Agreement shall then be enforced to the maximum extent
allowed by the applicable law.

 

12.                               Assignment.  The Agreement shall not be
assignable by Colosi, but shall be binding on Colosi and his estate, agents,
attorneys, successors, heirs, executors, administrators, insurers and assigns,
and shall inure to the benefit of Holdings and its Affiliates and their
respective directors, shareholders, officers, employees and successors.

 

13.                               Amendments. No amendment or modification of
this Agreement shall be deemed effective unless made in writing and signed by
the parties hereto.

 

14.                               Counterparts. This Agreement may be executed
in any number of counterparts, and such counterparts executed and delivered,
each as an original, shall constitute but one and the same instrument.

 

[Signatures Follow]

 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, and Colosi and the Company have executed the foregoing
Agreement on the dates indicated.

 

Dated:

July 2, 2019

 

By:

/s/ Scott M. Colosi

 

 

 

Name:

Scott M. Colosi

 

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS ROADHOUSE, INC.

 

 

 

 

 

 

 

 

 

Dated:

July 3, 2019

 

By:

/s/ W. Kent Taylor

 

 

 

Name:

W. Kent Taylor

 

 

 

Its:

CEO, President

 

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS ROADHOUSE HOLDINGS LLC

 

 

 

By: Texas Roadhouse, Inc., its manager

 

 

 

 

 

 

 

 

 

Dated:

July 3, 2019

 

By:

/s/ W. Kent Taylor

 

 

 

Name:

W. Kent Taylor

 

 

 

Its:

CEO, President

 

 

 

 

 

 

 

 

 

 

 

 

 

TEXAS ROADHOUSE MANAGEMENT CORP.

 

 

 

 

 

 

 

 

 

Dated:

July 3, 2019

 

By:

/s/ W. Kent Taylor

 

 

 

Name:

W. Kent Taylor

 

 

 

Its:

President

 

--------------------------------------------------------------------------------